UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6919



LEONARD BROWN,

                                             Petitioner - Appellant,

          versus


DIRECTOR, DEPARTMENT OF CORRECTIONS,

                                              Respondent - Appellee.



                            No. 05-6984



LEONARD BROWN,

                                             Petitioner - Appellant,

          versus


GENE JOHNSON, Director,

                                              Respondent - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T.S. Ellis III, District
Judge. (CA-02-50; CA-05-596)


Submitted:   September 27, 2005           Decided:   October 3, 2005


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Leonard Brown, Appellant Pro Se. Steven Andrew Witmer, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

             Leonard Brown seeks to appeal the district court’s orders

dismissing as successive his Fed. R. Civ. P. 60(b) motion to reopen

the court’s order denying relief on his 28 U.S.C. § 2254 (2000)

petition, and dismissing as successive a subsequently filed § 2254

petition.     The orders are not appealable unless a circuit justice

or   judge   issues    a   certificate   of    appealability.     28   U.S.C.

§ 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363, 369 (4th Cir.

2004).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”              28

U.S.C. § 2253(c)(2) (2000).       A prisoner satisfies this standard by

demonstrating that reasonable jurists would find both that the

district     court’s   assessment   of   the    constitutional    claims   is

debatable or wrong and that any dispositive procedural rulings by

the district court are also debatable or wrong.                 Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that Brown

has not made the requisite showing.           Accordingly, we deny Brown’s

motion for a certificate of appealability and dismiss the appeal.

             Additionally, we construe Brown’s notices of appeal and

informal briefs as an application to file a second or successive

petition under 28 U.S.C. § 2254.         United States v. Winestock, 340

F.3d 200, 208 (4th Cir. 2003).      In order to obtain authorization to


                                    - 3 -
file a successive § 2254 petition, a prisoner must assert claims

based on either: (1) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review; or (2) newly discovered evidence, not previously

discoverable     by   due   diligence,   that   would   be    sufficient   to

establish   by    clear     and   convincing    evidence     that,   but   for

constitutional error, no reasonable factfinder would have found the

petitioner guilty of the offense.        28 U.S.C. § 2244(b)(2) (2000).

Brown’s claims do not satisfy either of these criteria. Therefore,

we deny authorization to file a successive § 2254 petition.                 We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                     DISMISSED




                                    - 4 -